Exhibit 10.6

DBM AND OS SUPPLY AGREEMENT

(SeaSpine as Supplier)

This Supply Agreement (“Agreement”) sets forth the terms and conditions under
which SeaSpine Orthopedics Corporation (“SeaSpine”) contracts with Integra
LifeSciences Corporation (“Integra” and together with SeaSpine, the “Parties”)
to provide the products set forth on Exhibit A-1 (each an “OS Product” and
collectively, the “OS Products”) and the products set forth on Exhibit A-2 (each
a “DBM Product” and collectively, the “DBM Products”) on a non-exclusive basis
at the prices set forth herein. Each DBM Product and OS Product is also referred
to herein as a “Product” and collectively as the “Products”.

1. MANUFACTURING AND SUPPLY RELATIONSHIP:

1.1 General; Products. Under this Agreement, Integra engages SeaSpine as a
Product supplier. SeaSpine may designate an affiliate of SeaSpine to perform its
obligations hereunder, provided that SeaSpine shall remain liable for all such
obligations. Attached hereto as Exhibit A-1 and Exhibit A-2 are a complete list
of the Products (as of the Effective Date (as defined in Section 3)) and their
Prices (as defined in Section 2.1(a)). No other right or license is or shall be
created or granted hereunder by implication, estoppel or otherwise, except as
expressly provided in this Agreement.

1.2 Specifications. The specifications for the OS Products as of the Effective
Date are set forth in Exhibit B-1. The specifications for the DBM Products as of
the Effective Date are set forth in Exhibits B-2, B-3, B-4 and B-5. Such
specifications, as the same may be modified from time to time hereunder, are
referred to herein, as the “Specifications.”

1.3 Changes to Products.

 

  a. SeaSpine shall have the right to modify the Products or their
Specifications (i) as necessary to comply with changes in Law (as defined in
Section 8.1) or (ii) for any other reason provided that such modification does
not affect the form, fit, function, safety or appearance of the Products,
provided, that, the foregoing right of SeaSpine shall not apply with respect to
any OS Product with respect to any jurisdiction until the end of the Phase I
Period (as defined in Section 8.11) for such OS Product in such jurisdiction.
If, however, SeaSpine plans to so modify any Product or its Specifications,
SeaSpine shall provide Integra written notice at least sixty (60) days in
advance of the effectiveness of such modification (unless impractical for
regulatory reasons, in which case such notice shall be provided promptly after
the need to modify the Products or their Specifications is determined by
SeaSpine).

 

  b. If SeaSpine makes a modification to the Products in accordance with this
Section 1.3, SeaSpine shall provide Integra with information on the changes, and
corresponding updated guidelines and instructions for use, if applicable.

1.4 Microfib. The Parties acknowledge that SeaSpine may use Microfib products
(“Microfib”) in the manufacture of the OS Products that SeaSpine purchased from
Integra under the Supply Agreement, dated as of the date hereof, between
Integra, as supplier, and SeaSpine, as purchaser, relating to Microfib (the
“Microfib Supply Agreement”).

 

1



--------------------------------------------------------------------------------

2. PRODUCT PRICES AND OTHER FEES:

2.1 Prices.

 

  a. Integra shall pay SeaSpine for the Products at the per unit prices listed
in Exhibits A-1 and A-2, as such prices may be modified as described in
Section 2.1(b) (the “Prices”).

 

  b. SeaSpine may increase its Prices for the Products annually effective after
SeaSpine has given Integra sixty (60) days prior notice of such Price increases.
Price increases shall apply to all orders shipped after the effective date of
such increase. Annual price increases shall not exceed the greater of (i) three
percent (3%) or (ii) the annual change in the consumer price index for all urban
consumers for all cities for the twelve month period immediately preceding the
notice of such price increase, as published by the United States Bureau of Labor
Statistics (http://www.bls.gov); provided, however, that if at any time during
the Term, SeaSpine experiences a documented increase in its variable costs
related to the Products of greater than five percent (5%) in any calendar year,
the Parties will meet and confer in good faith to negotiate applicable
adjustments to the Prices.

3. EFFECTIVE DATE: The effective date of this Agreement shall be July 1, 2015
(“Effective Date”).

4. TERM AND TERMINATION:

4.1 Term. This Agreement shall commence on the Effective Date and expire, except
as earlier terminated hereunder, on the seventh (7th) anniversary of the
Effective Date (the “Initial Term”). In addition, Integra may, upon written
notice to SeaSpine at least one hundred eighty (180) days prior to the
expiration of the Initial Term (or, if applicable, the first Term Extension)
extend the Agreement for up to two additional three (3) year periods (each, a
“Term Extension”). The Parties may, upon mutual written agreement, extend the
Term thereafter. The Initial Term and any Term Extension are collectively
referred to as the “Term”.

4.2 Termination

 

  a.

Breach. Either Party may terminate this Agreement for cause upon written notice
of material breach by the other Party of this Agreement (a “Termination
Notice”), which shall include an opportunity for the breaching Party to cure. If
the breaching Party does not cure the material breach identified in the
Termination Notice within ninety (90) days (or if such breach is a failure of
Integra to make

 

2



--------------------------------------------------------------------------------

  payment to SeaSpine when due hereunder, thirty (30) days) after receipt of
such Termination Notice or such longer cure period as the Parties may agree in
writing, this Agreement shall terminate.

 

  b. Convenience. After the end of the Initial Term, either Party may terminate
this Agreement for convenience upon at least one hundred eighty (180) days’
written notice to the other Party.

 

  c. Bankruptcy, etc. Either Party may terminate this Agreement immediately upon
written notice to the other Party if proceedings in bankruptcy or insolvency are
instituted by or against the other Party, or a receiver is appointed, or if any
substantial part of the assets of the other Party is the object of attachment,
sequestration or other type of comparable proceeding, and such proceeding is not
vacated or terminated within sixty (60) days after its commencement of
institution.

4.3 Effects of Termination.

 

  a. Mutual Obligations. After either Party provides a Termination Notice and
pending termination of this Agreement, the Parties shall continue to perform
their respective obligations hereunder until termination or expiration of the
Term is effective. Expiration of the Term or termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to such expiration or
termination. Each Party agrees, at the request of the other Party upon the
expiration of the Term or termination of this Agreement, to return or destroy at
the option of the receiving party all Confidential Information exchanged
pursuant to Section 10, except such Confidential Information it may be required
to retain under applicable Laws.

 

  b. Termination by SeaSpine. Upon termination of this Agreement by SeaSpine
pursuant to Section 4.2(a) (Breach), SeaSpine may, at its sole option, supply
and ship any Order(s) (as defined below) submitted to SeaSpine prior to the
effective date of termination or expiration of the Term to Integra and Integra
shall pay the applicable Prices, all in accordance with the terms and conditions
of this Agreement.

 

  c. Termination by Integra. Upon termination of this Agreement by Integra
pursuant to Section 4.2(a) (Breach), with respect to Order(s) submitted to
SeaSpine and accepted prior to the effective date of termination, Integra may at
its option, either (x) cancel any unfilled Orders or (y) advise SeaSpine that
Integra wishes to have such unfilled Orders filled, in which event SeaSpine
shall supply, and ship the Products pursuant to such then pending Orders for the
Products for delivery after the effective date of termination or expiration.
Integra shall pay the applicable Prices, all in accordance with the terms and
conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

4.4 Final Order. In the event of termination or expiration of this Agreement for
any reason other than by SeaSpine pursuant to Section 4.2(a) (Breach) or
Section 4.2(c) (Bankruptcy, etc.), Integra shall have the right, at its
discretion, to place a final order for the Products prior to or on the last day
of the Term in an amount of each Product not in excess of the lesser of (A) one
hundred thirty percent (130%) of the amount of such Product set forth in the
last forecast (including the Binding Forecast and calendar quarters 3 and 4
included therein) provided by Integra in accordance with Section 5.2 prior to
the placement of such final order and (B) four (4) times the Maximum Quarterly
Order (as defined in Section 5.2). If Integra desires to order additional units
of Product in excess of such amount, Integra shall notify SeaSpine in writing
and the Parties shall discuss in good faith, provided that Integra shall have no
obligation to accept any such additional order. SeaSpine may schedule delivery
of the final order over four calendar quarters with the first such calendar
quarter beginning at least three months after the end of the Term, at SeaSpine’s
discretion, provided that SeaSpine will make available for delivery in each such
calendar quarter an amount of each Product that, when added to the amount of
such Product previously made available by SeaSpine pursuant to this Section 4.4,
equals at least (i) (A) the amount of such Product included in the final order,
divided by (B) 4, multiplied by (ii) the number of such calendar quarters to
date.

5. ORDERS; FORECASTS; ACCEPTANCE OF PRODUCTS, ETC.

5.1 Orders. Integra is obligated to purchase the Products for which it has
issued a firm order or orders to SeaSpine (“Order(s)”), whether pursuant to a
forecast that is deemed binding hereunder, or pursuant to a purchase order
accepted by SeaSpine. SeaSpine does not stock the Products in inventory for
purchase by Integra. All Orders must contain delivery dates not less than ninety
(90) days after the date of receipt of the Order by SeaSpine, unless otherwise
agreed upon in writing by SeaSpine.

5.2 Forecasts. No later than the first business day of each calendar quarter,
Integra shall provide SeaSpine with a written rolling forecast as to Integra’s
requirements of the Products for the next four (4) calendar quarter period. Each
calendar quarter forecast will consist of the following:

 

  a. The first two (2) calendar quarters of each forecast shall be binding on
Integra (“Binding Forecast”) and accompanied by an Order for such forecasted
amount of the Products. The Order shall be in writing and shall specify the
delivery date (which must be at least ninety (90) days after the receipt by
SeaSpine of the Order), quantity of each Product ordered and the Prices and
total cost of the Order.

 

  b. Each forecast shall update the prior forecast by:

 

  i. dropping the previous calendar quarter 1 from the forecast;

 

  ii. moving calendar quarter 2 from the previous forecast to be calendar
quarter 1 of the updated forecast;

 

4



--------------------------------------------------------------------------------

  iii. updating, as appropriate and subject to clause (c) below, calendar
quarters 3 and 4 of the previous forecast, which as updated will be calendar
quarters 2 and 3 of the updated forecast; and

 

  iv. adding a new calendar quarter 4 to the updated forecast, subject to clause
(c) below.

The initial forecast for the Products is set forth on Exhibit C attached hereto.

 

  c. Integra may not increase or decrease the amounts forecasted in the Binding
Forecast, but may, subject to SeaSpine’s written acceptance, issue additional
Orders during such two (2) calendar quarter period as provided in Section 5.6.
In addition, Integra may not increase the number of units of the Products
forecasted for any calendar quarter (e.g., 2Q 2016) by more than thirty percent
(30%), in aggregate from the number of units first forecast for such calendar
quarter (i.e. when such calendar quarter period was calendar quarter 4 of the
forecast), and Integra may not reduce such number of units first forecasted for
such calendar quarter by more than ten percent (10%) in aggregate from the
number of units first forecast for such calendar quarter, without the prior
written consent of SeaSpine. Integra shall not order for any calendar quarter
more than the number of units of Product set forth on Exhibit D attached hereto
(the “Maximum Quarterly Order”).

 

  d. Integra will use commercially reasonable efforts to ensure that the
forecast for calendar quarters 3 and 4 is accurate, but the forecast for such
calendar quarters will not constitute an Order.

 

  e. In the event that Integra fails to provide a Binding Forecast for a
particular calendar quarter, unless SeaSpine otherwise notifies Integra in
writing, the last available forecasted amount for such calendar quarter shall
become a firm Order, provided, however, that nothing contained in this
Section 5.2(e) shall be deemed to affect any of SeaSpine’s rights or limit any
of SeaSpine’s remedies as a result of such failure.

5.3 Batch Sizes. Integra agrees to order the Products in whole multiples of the
batch sizes set forth on Exhibit D (although Integra acknowledges and agrees
that the actual quantity of the Products delivered may be adjusted as set forth
in Section 5.5 or as otherwise expressly provided in this Agreement).

5.4 Acceptance of Orders. Upon receipt of an Order, SeaSpine shall review the
Order and shall have ten (10) business days from the Order’s receipt to notify
Integra of SeaSpine’s acceptance or rejection of the Order. SeaSpine shall
accept any Order for a Binding Forecast that complies with the terms of this
Agreement. If any other Order is rejected by SeaSpine, SeaSpine shall use
reasonable efforts to provide Integra with a reason for the rejection. If
SeaSpine fails to reject an Order in such ten (10) business day period, such
Order shall be deemed accepted. SeaSpine shall use commercially reasonable
efforts to fill accepted Orders

 

5



--------------------------------------------------------------------------------

with Product not later than ninety (90) days after the receipt of the Order or
on the delivery date requested, whichever date is later. However, reasonable
delay in shipment (where any delay of ninety (90) days or less after scheduled
shipment shall be presumed reasonable) shall not be considered a breach of this
Agreement and shall not relieve Integra of its obligations to accept such
shipment.

5.5 Whole Lots. Due to variances in manufacturer yields of the Products
(“Product Lots”), in filling any Order for Integra, SeaSpine has the right to
deliver to Integra a quantity of the Products that is larger or smaller than the
Order. Within three (3) business days of notification by SeaSpine of the
quantity of the Products constituting a Product Lot, Integra agrees to issue to
SeaSpine a revised purchase order matching the quantity of the Products in such
Product Lot. Regardless of the size of an Order, all Products representing a
single Product Lot shall be shipped together. Integra will pay for the quantity
of the Products actually delivered. The quantity of the Products actually
delivered will not affect the firm Order for the Products if the difference in
quantity is not more than ten percent (10%). In the event that shipping the
Product of a single Product Lot results in a shipment in excess of ten percent
(10%) of the Products in the Order, such excess shall be applied to the Order
for the subsequent month.

5.6 Supplemental Orders; Changes to Orders.

 

  a. If Integra desires to order additional units of Product in excess of Orders
for the Binding Forecast, including if any such proposed order would result in
Orders exceeding the applicable Maximum Quarterly Order, Integra shall notify
SeaSpine in writing, stating the units of the Products requested and the date by
which delivery of such Products is desired. SeaSpine shall have no obligation to
accept any such order, but if SeaSpine accepts any such request (or any portion
thereof) in writing, Integra shall be obligated to purchase all such quantities
as a firm Order hereunder.

 

  b. Except as otherwise expressly permitted hereunder, any Order(s) deriving
herefrom or related hereto may be changed, cancelled or amended only by written
agreement signed by both Integra and SeaSpine, setting forth the particular
changes to be made and the effect, if any, of such changes on the Prices and
time of delivery. Integra may not cancel any Orders unless such cancellation is
expressly agreed to in writing by SeaSpine. In the event of a cancellation that
is expressly agreed to in writing by SeaSpine, SeaSpine will advise Integra of
the total charge for such cancellation, and Integra agrees to pay such charges.
Certification of such costs by SeaSpine’s independent public accountants shall
be conclusive on the Parties.

5.7 Acceptance and Agreement. ALL SALES AND ORDER(S) ARE SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT. NO VARIATION OF THESE TERMS AND CONDITIONS
WILL BE BINDING UPON SEASPINE UNLESS AGREED TO IN WRITING AND SIGNED BY AN
OFFICER OR OTHER AUTHORIZED REPRESENTATIVE OF SEASPINE. ANY ADDITIONAL OR
DIFFERENT TERMS, ADDITIONS, DELETIONS OR EXCEPTIONS PROPOSED BY INTEGRA (WHETHER
IN A

 

6



--------------------------------------------------------------------------------

PURCHASE ORDER, OTHER PRINTED FORM OR ELSEWHERE) ARE OBJECTED TO AND HEREBY
REJECTED, UNLESS SUCH TERMS, ADDITIONS, OR EXCEPTIONS ARE APPROVED SPECIFICALLY
BY SEASPINE IN WRITING AND SIGNED BY AN OFFICER OR OTHER AUTHORIZED
REPRESENTATIVE OF SEASPINE. No course of prior dealings or usage of trade shall
be relevant to supplement or explain any term used herein. Any clerical errors
by SeaSpine are subject to correction.

5.8 Returns. The Products may not be returned unless resulting from a Product
recall, field correction or market withdrawal for which SeaSpine is responsible
as provided in Section 8.6 or as permitted pursuant to Section 5.9(c).

5.9 Delivery; Certificate; Inspection and Acceptance.

 

  a. Terms for the shipments of the Products will be FCA (Incoterms, 2010).
Integra shall pay shipping and freight costs, which will be added to the invoice
for each Order, and Integra shall have the right to choose the carrier so long
as such choice complies with the shipping validation for the Product. Integra
may designate the destination of the Products to be delivered hereunder so long
as such destination complies with applicable Law. Delivery of the Products to
the carrier at SeaSpine’s shipping point shall constitute delivery to Integra;
Integra shall bear all risk of loss or damage in transit. However, SeaSpine
reserves the right, in its discretion, to change the exact method of shipment
and to make delivery in installments, all such installments to be separately
invoiced and paid for when due as provided in Section 6.1, without regard to
subsequent deliveries. Delay in delivery of any installment within the
parameters set forth in this Article 5 shall not relieve Integra’s obligations
to accept remaining deliveries.

 

  b. Each shipment of Product must be accompanied by final Product testing and
inspection results and a certificate, substantially in the form attached hereto
as Exhibit E, signed by SeaSpine stating that the Products comply with the
Specifications; the testing, inspections results and certificate shall be set
forth by Product serial number and must be signed by SeaSpine.

 

  c.

Integra, upon receipt of the Products from SeaSpine, shall have thirty (30) days
to inspect the Products with respect to whether or not they comply with the
Specifications. If the Products do not comply with the Specifications, Integra
shall notify SeaSpine and provide SeaSpine with samples of nonconforming
Products (to the extent Integra deems possible) along with such notice and
provide SeaSpine with the results of its inspection. If SeaSpine’s inspection
confirms the Products do not comply with the Specifications, then SeaSpine, at
its expense and at Integra’s option, within thirty (30) days following the
completion of SeaSpine’s investigation, will either bring the Products in
question into conformance with the requirements of Section 9.1(a)(ii) or replace
such nonconforming Products, in either case, at no additional charge to Integra.
If after inspection, SeaSpine disagrees with Integra’s determination, the
Parties shall submit samples of the Product in question to a mutually acceptable
independent

 

7



--------------------------------------------------------------------------------

  testing laboratory for evaluation to determine whether the Product are in
conformance with the requirements of Section 9.1(a)(ii). The results of such
evaluation shall be deemed conclusive of the matter, and the non-prevailing
party shall bear the costs of the evaluation.

6. PAYMENT AND TAXES:

6.1 Payment.

 

  a. Payment terms of an Order are net thirty (30) calendar days from the date
of invoice, unless otherwise stated. Integra specifically waives any right for
any reason to withhold or set-off payments it owes to SeaSpine hereunder,
whether available at law, in equity or otherwise under the laws, rules,
regulations, ordinances, decrees or orders of any governmental authority.

 

  b. Integra agrees to pay all costs, including, but not limited to, reasonable
attorneys’ fees, accounting fees and other expenses of collection resulting from
any default by Integra of any of the terms hereof.

6.2 Taxes and Other Charges. Any medical device tax, use tax, sales tax, excise
tax, duty, custom, inspection or testing fee, or any other tax, fee or charge of
any nature whatsoever imposed by any governmental authority, on or measured by
the transaction between SeaSpine and Integra except for taxes of SeaSpine’s
income, shall be paid by Integra in addition to the Prices quoted or invoiced.
In the event SeaSpine is required to pay any such tax, fee or charge, Integra
shall reimburse SeaSpine therefor; or Integra shall provide SeaSpine at the time
the applicable Order is submitted an exemption certificate or other document
acceptable to the authority imposing the tax, fee or charge.

7. INTEGRA GENERAL OBLIGATIONS:

7.1 Compliance. Integra shall not (i) alter the Products, (ii) pay, offer or
promise to pay, or authorize payment of any money, or give, offer or promise to
give, or authorize the giving of anything of value to any healthcare
professional in violation of any anti-kickback statutes, the AdvaMed Code, or
other applicable Laws or policies described herein, or (iii) incur any
obligation in the name of or on behalf of SeaSpine.

7.2 Integra’s Use of Products. Integra warrants to SeaSpine that (i) following
delivery to Integra, the Products will be marketed, promoted, stored and
distributed in compliance with applicable FDA regulations, applicable ISO and
Current Good Manufacturing Practices and (ii) all facilities used for storage
and distribution of the Products after delivery to Integra hereunder are FDA
compliant.

8. INTEGRA REGULATORY AND QUALITY OBLIGATIONS:

8.1 Compliance with Laws. Integra agrees to comply with (i) the Avamed Code, as
modified from time to time and which is incorporated into Integra’s compliance
policies, (ii)

 

8



--------------------------------------------------------------------------------

its responsibilities under the Safe Harbor Regulations relating to program
“fraud and abuse” promulgated under the Social Security Act and Medicare and
Medicaid Patient and Program Protection Act, (iii) its compliance policies which
are consistent with the AdvaMed Code, (iv) the U.S. Foreign Corrupt Practices
Act and any other applicable anti-bribery laws, (v) all applicable laws, rules,
ordinances, regulations, decrees and orders of any governmental authority,
including but not limited to, those related to the advertising, promotion, sale
and use of the Products, privacy, health, safety and environmental matters and
record-keeping and reporting in compliance with all governmental authority
regulations (collectively, the “Laws”) for the Products (which related records
and reporting information shall be supplied to SeaSpine promptly upon request),
and (vi) all internal policies and procedures of Integra, including without
limitation, discount policies. Integra further agrees to notify SeaSpine
immediately upon receiving any notice with respect to a violation or alleged
violation of any of the above mentioned Laws and any other laws or regulations,
to the extent relating to the Products.

8.2 Recordkeeping. Each Party agrees to comply with the document retention
policy attached hereto as Exhibit F with respect to its activities hereunder.
Each Party shall make such records available to the other Party immediately upon
request for regulatory purposes.

8.3 Review. SeaSpine shall have the right to send its representatives to review,
during regular business hours and upon reasonable prior written notice,
Integra’s marketing and regulatory records and files and all other records and
files related to the Products and related to Integra’s compliance with this
Agreement. Integra shall reasonably cooperate with SeaSpine in such review and
any reasonable requests of SeaSpine that result from such review by SeaSpine.

8.4 Complaints.

 

  a. Integra shall promptly (and in any event within one business day) report to
SeaSpine (i) any accident, or incident involving the Product (of which it
becomes aware) which results in personal injury or damage to property; (ii) any
complaint involving the Product (of which it becomes aware), whether oral or
written; (iii) any defect in or condition of the Product (of which it becomes
aware); or (iv) any other fact or circumstance (of which it becomes aware) that
may result in a report to the FDA or other applicable regulatory authority or
may result in a violation or alleged violation of any applicable Law relating to
the Product.

 

  b. SeaSpine shall promptly (and in any event within one business day) report
to Integra (i) any complaint involving the Product, whether oral or written and
(ii) any defect in or condition of the Product, in each case of which SeaSpine
becomes aware).

 

  c. The Parties shall cooperate in the investigation and determination of the
cause of any of the foregoing accidents, incidents or complaints and shall make
available all statements, reports and tests made to investigate such accident or
incident. Furnishing such information and any investigation of such information
or incident report shall not in any way constitute any assumption of any
liability for such accident or incident by either Party.

 

9



--------------------------------------------------------------------------------

  d. (i) SeaSpine will be responsible for Medical Device Reporting per Title 21
CFR Part 803 or similar vigilance reporting requirements in the U.S., the
European Union and any other jurisdiction as related to the DBM Products and as
required by Laws where the DBM Products are marketed.

(ii) Integra will be responsible for Medical Device Reporting per Title 21 CFR
Part 803 or similar vigilance reporting requirements in the U.S. or other
applicable jurisdictions for the OS Products, provided that upon conclusion of
the applicable Phase I Period, SeaSpine shall become responsible for such
reporting responsibilities.

8.5 Governmental Authority. Each Party agrees to notify the other Party within
forty-eight (48) hours of any audit or inspection by, or contact with, the FDA
or other regulatory authority that involves a Product. Each Party agrees to
provide the other Party with a copy of the portion of the audit or inspection
report or contact document that relates to the Product and any response thereto
provided by such Party.

8.6 Recall, etc. Each Party shall be entitled to execute a recall, field
correction or market withdrawal of the Products, and either Party shall be
entitled to execute a recall, field correction or market withdrawal of the
Product. The Parties agree to cooperate with and reasonably assist each other in
the event of a recall, field notification or market withdrawal of the Products.
Integra agrees to pay for any recall, field notification and/or market
withdrawal related to the Products, unless directly resulting from a breach of
the warranty set forth in Section 9.1(a)(ii), in which case SeaSpine agrees to
pay all direct, documented, out-of-pocket costs of such recall, field
notification or market withdrawal. If either Party decides to execute a recall,
field notification or market withdrawal of a Product, it shall promptly notify
the other Party of such action.

8.7 No Debarment. SeaSpine certifies that neither it nor any of its employees
has been debarred under Section 306(a) or Section 306(b) of the Act and that no
debarred person will in the future be employed to manufacture the Products.
SeaSpine also certifies that no person working in the manufacture of the
Products has a conviction that could lead to debarment under Section 306(a) or
Section 306(b) of the Act. Furthermore, SeaSpine agrees to notify Integra
immediately of any action toward conviction or debarment under Section 306(a) or
Section 306(b) of the Act of any person working in the manufacture of the
Products.

8.8 Quality Agreement. Each Party (or an affiliate designee thereof) has entered
into the Quality Agreement attached as Exhibit G as of the Effective Date.

8.9 Compliance with Laws. SeaSpine will manufacture the Products in compliance
with Laws applicable to the processing, storage, packaging, labeling and
shipment of the Products, as modified from time to time.

8.10 Quality Audits. SeaSpine shall allow Integra to perform quality audits at
its manufacturing facility for the Products during regular business hours and
upon reasonable prior written notice if Integra has reasonable cause to believe
there is a quality issue affecting the

 

10



--------------------------------------------------------------------------------

Products, or as required by applicable law. Integra shall provide SeaSpine with
a written report of all nonconformances to the manufacturing procedures, storage
and shipping procedures and test/inspection procedures within thirty (30) days
of identification, which non-conformances are identified by Integra during
quality audits.

8.11 Additional Regulatory Matters; Distribution Rights.

 

  a. i. As of the Effective Date, Integra (or one of its affiliates) owns the
510(k) clearances for the OS Products (the “OS Product Registrations”). Integra
hereby grants authority to SeaSpine to manufacture the OS Products under such OS
Product Registrations, until, with respect to each such OS Product Registration,
such time as SeaSpine has obtained a “duplicate” OS Product Registration in the
applicable jurisdiction. The terms and conditions set forth on Exhibit H shall
apply with respect to SeaSpine obtaining such “duplicate” OS Product
Registrations. The period between the Effective Date and the date SeaSpine
obtains an OS Product Registration in a jurisdiction is referred to herein as
the “Phase I Period” for such jurisdiction.

ii. SeaSpine owns the 510(k) clearances for the DBM Products (the “DBM Product
Registrations”).

 

  b. Integra shall have sole responsibility for obtaining all required consents,
licenses, authorizations and approvals for the use and sale of the Product
worldwide, and such consents, licenses, authorizations and approvals shall be
held in the name of Integra or its designee, except as provided in
Section 8.11(d) or otherwise in this Agreement or the Mozaik Supply Agreement,
of even date herewith, between the Parties. Without limiting Section 1.2, the
Products shall be labeled as determined by Integra so long as such labeling
complies with applicable Law.

 

  c. SeaSpine shall reasonably assist Integra in accordance with Section 8.11(b)
by providing information related to the Products when necessary to obtain any
consents, licenses, authorizations or approvals, provided that Integra shall
reimburse SeaSpine for its costs and expenses associated with SeaSpine’s
assistance in providing information related to the Products in obtaining or
maintaining consents, licenses, authorizations or approvals for the Product at a
per hour charge of $200 (for clarity, such reimbursement obligations will not
apply to the costs and expenses associated with activities undertaken by
SeaSpine to comply with its obligations under Section 8.11(a)). SeaSpine will
provide the FDA or other applicable regulatory authority with access to
SeaSpine’s files related to the Products, but shall not be obligated to permit
Integra or any foreign governmental regulatory agency to review certain
confidential files, including without limitation, the design history files or
processing information for the Products.

 

  d. SeaSpine hereby grants authority to Integra and its affiliates to market,
distribute, and sell the DBM Products purchased from SeaSpine hereunder under
the DBM Product Registrations.

 

11



--------------------------------------------------------------------------------

9. SEASPINE LIMITED WARRANTY; CERTAIN OBLIGATIONS:

9.1 Limited Warranty

 

  a. SeaSpine warrants to Integra that (i) it will convey good title to all
Products delivered to Integra hereunder, free from any security interest, liens
or other encumbrances, and (ii) the Products manufactured shall have been
manufactured in compliance with the then-current Specifications and will be free
from defects in materials (but excluding any Microfib used in the OS Products
purchased under the Microfib Supply Agreement) or workmanship during the
Shelf-life for such Product. “Shelf-life” means with respect to a Product, the
shelf-life of such Product as set forth in the applicable Specifications. As of
the Effective Date, the Shelf-life for each Product is as set forth in Exhibit
I. Except as set forth in Section 8.6, Integra’s sole remedy, and SeaSpine’s
sole obligation, in the event of a breach by SeaSpine of the warranty set forth
in clause (ii) above is as set forth in Section 5.9(c).

 

  b. The limited warranty set forth in Section 9.1(a) is the sole warranty
SeaSpine makes regarding the Products. THIS WARRANTY IS EXCLUSIVE AND SEASPINE
HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING WITHOUT LIMITATION, (I) ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR APPLICATION, OR WARRANTY OF QUALITY, OTHER
THAN THOSE EXPRESSLY SET FORTH IN THE ATTACHED WARRANTY, OR (II) ANY IMPLIED
WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF
TRADE OR (III) WARRANTIES OF NON-INFRINGEMENT. INTEGRA UNDERSTANDS THAT NO
EMPLOYEE, OFFICER, AGENT OR REPRESENTATIVE OF SEASPINE IS AUTHORIZED IN ANY WAY
TO MAKE ANY STATEMENT TO THE CONTRARY WHICH SHALL BE BINDING ON SEASPINE OR TO
ASSUME FOR SEASPINE ANY OTHER LIABILITY IN CONNECTION WITH THE PRODUCTS.

 

  c.

The warranty set forth in Section 9.1(a)(ii) shall not apply to, and SeaSpine
shall not be responsible for, any loss or damages arising in connection with the
purchase or use of any Product (i) which has been modified by anyone other than
an authorized service representative of SeaSpine, or (ii) which has been altered
in any way so as, in SeaSpine’s judgment, to affect its stability or
reliability, or which has been subject to misuse, negligence or accident, in
each case after delivery to Integra hereunder or (iii) which has been subject to
improper or negligent installation, storage or handling, in each case after
delivery to Integra hereunder or (iv) which has been subject to improper
cleaning, sterilization or

 

12



--------------------------------------------------------------------------------

  maintenance, in each case after delivery to Integra hereunder or (v) which has
been subject to accidental damage arising from acts of God, electrical power
damage, equipment malfunction, unusual stress, unreasonable operating procedures
or abnormal or extreme operating conditions, in each case after delivery to
Integra hereunder or (vi) which has been used otherwise than in accordance with
the instructions furnished by SeaSpine.

10. CONFIDENTIALITY AND OWNERSHIP:

10.1 Confidential Information. Each Party agrees that it shall not during the
Term and anytime thereafter, directly or indirectly, without the prior written
consent of the other Party, disclose to any third party, pursuant to a press
release or otherwise, any Confidential Information of the other Party. As used
herein, “Confidential Information” of a Party means information possessed by
such Party, or its affiliates, that relates to the other Party’s business or, or
in the case of Integra as the receiving Party, the Products (which may include
information of third parties as to which either Integra or SeaSpine and their
respective affiliates has a confidential arrangement or understanding), whether
that information is written or oral, however acquired. Notwithstanding the
foregoing, Confidential Information does not include any such information that
as of the date of disclosure to, or acquisition by, the receiving Party was
(i) obtained by the receiving Party from a third party with no obligation of
confidentiality to the disclosing Party or its affiliates, (ii) disclosed in
published literature, (iii) generally available to the industry or (iv) known to
the receiving Party without any obligation to keep it confidential or any
restriction on its use and such knowledge can be substantiated by reasonable
documentation. Confidential Information shall additionally include the existence
and terms of this Agreement and the business relationship established hereunder,
together with any documents or data prepared by any of the Parties that reflect
such information. Each Party further agrees that it shall not, directly or
indirectly, without the prior written consent of the other Party, use any of the
Confidential Information of the other Party for any reason or purpose, including
in the case of Integra as the receiving Party, to reverse engineer any Product,
other than as contemplated by this Agreement.

10.2 Degree of Care. Notwithstanding Section 10.1, each Party may disclose
Confidential Information received pursuant to this Agreement to its directors,
officers, employees, consultants, attorneys and accountants and other agents and
representatives, but not to any other third party, provided, however, that all
such access is limited to those that have a need-to-know in connection with the
business relationship established hereunder, and further provided that such
persons and entities are obligated to hold the Confidential Information in
confidence in accordance with restrictions and procedures no less stringent than
provided for herein. Each Party shall be responsible for any breach of this
Section 10 by its directors, officers, employees, consultants, attorneys and
accountants and other agents and representatives. Each Party covenants that it
shall exercise the same degree of care with respect to the other Party’s
Confidential Information as it would its own Confidential Information, and, in
any event, shall exercise no less than a reasonable degree of care.
Notwithstanding the foregoing, a Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonaly
necessary in the context of preparation and filing or regulatory documents
(including, without limitation, governmental approvals) to regulatory
authorities in

 

13



--------------------------------------------------------------------------------

connection with the Products pursuant to this Agreement; provided, that the
disclosing Party notify the other Party in writing of such disclosure and the
disclosing Party requests confidential treatment of such disclosure to the
extent confidential treatment is reasonably available to such Party.

10.3 Remedies. The Parties understand and agree that this Section 10 is
reasonable and necessary to protect the Parties respective business interests.
The Parties further agree that the other may suffer irreparable harm from a
breach of this Section 10. Thus, in addition to any other rights or remedies,
all of which shall be deemed cumulative, a Party shall be entitled to pursue
injunctive relief to enforce the terms of this Section 10 without the necessity
of proof of damages or the posting of a bond or other security.

10.4 Disclosure Required by Law. Notwithstanding Section 10.1, a receiving Party
may disclose Confidential Information if such information is required by Law to
be disclosed in response to a valid order of a court of competent jurisdiction
or authorized governmental authority, provided that the receiving Party must
give the other Party prompt written notice and seek to obtain or allow for and
reasonably cooperate with the other Party to seek to obtain a protective order
prior to such disclosure. In any event, a receiving Party shall disclose only
that portion of the Confidential Information which is legally required and will
use all commercially reasonable efforts to assure that confidential treatment is
accorded any Confidential Information.

10.5 Return of Copies. Upon termination of this Agreement, each Party shall,
upon the written request of the other Party, return all copies, whether in
paper, electronic, or other format, of all Confidential Information received by
it from the other Party which contain the other Party’s Confidential
Information, except that one copy thereof may be retained solely for archival or
regulatory compliance purposes.

10.6 Intellectual Property.

 

  a. SeaSpine, its licensors and/or their respective affiliates are and shall
remain the exclusive owner(s) of (i) all intellectual property rights related to
the DBM Products and (ii) all intellectual property rights owned or licensed by
SeaSpine or any subsidiary thereof, as of the Effective Date, after giving
effect to the spin-off of SeaSpine by Integra, in each case related to the
Specified Products, excluding any trademark rights and product registrations
(including 510(k) clearances) relating thereto owned by Integra or its
affiliates as of the Effective Date. “Specified Products” means the ceramic
collagen matrix products marketed under the Mozaik brand, including Mozaik
Strip, Mozaik Putty, and Mozaik Moldable Morsels, and all equivalent products
(x) marketed under spine brands or (y) provided to third parties on a private
label basis, in each case of the Effective Date, and any next generation
successor version of any of the foregoing products.

 

  b.

Integra agrees not to, and not to authorize a third party to, infringe,
misappropriate or violate any intellectual property rights of SeaSpine, its
licensors, or their respective affiliates in the Products. For purposes of this
Agreement, “intellectual property rights” includes, without limtation, (i) all
registered or unregistered

 

14



--------------------------------------------------------------------------------

  trademarks, patents, designs or inventions; (ii) all rights in products,
including product registrations; (iii) copyrights, moral rights, know-how and
Confidential Information; and (iv) any similar rights worldwide, or the right to
apply for any such rights.

 

  c. Integra hereby grants to SeaSpine a limited, non-exclusive, royalty-free,
non-assignable, non-transferrable license to Integra names, trademarks, and
logos designated by Integra (collectively, the “Integra Marks”) in order for
SeaSpine to procure and affix Integra-specific labels and markings in connection
with SeaSpine’s supply obligations under this Agreement. Upon termination of
this Agreement, the foregoing limited license shall automatically terminate.

 

11. GENERAL:

11.1 Notices. All notices, approvals, and other communications required or
permitted herein shall be in writing and shall be delivered personally (which
shall include delivery by courier or overnight delivery service) or sent by
certified or registered mail, postage prepaid, return receipt requested.

 

If to Integra: Integra LifeSciences Corporation ATTN: David Hoffman 311
Enterprise Drive, Plainsboro, NJ 08536 With required copy to: Integra
LifeSciences Corporation ATTN: General Counsel 311 Enterprise Drive, Plainsboro,
NJ 08536 If to SeaSpine: SeaSpine Orthopedics Corporation ATTN: Brian Baker 2
Goodyear, Suite A, Irvine, CA 92618 With required copy to: SeaSpine Orthopedics
Corporation ATTN: Colin Smith 2384 La Mirada Drive, Vista, CA 92081 With
required copy to: SeaSpine Orthopedics Corporation ATTN: General Counsel 2384 La
Mirada Drive, Vista, CA 92081

Either Party may change its address for notice purposes by providing written
notice of the change of address to the other Party.

11.2 Insurance. Each Party will comply with the insurance obligations for such
Party set forth in Exhibit J.

 

15



--------------------------------------------------------------------------------

11.3 Limitation of Liability. NEITHER PARTY NOR ANY OF ITS DIRECTORS OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES SHALL IN ANY EVENT BE LIABLE FOR INCIDENTAL,
EXEMPLARY, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES OF ANY KIND
RESULTING FROM ANY USE OR FAILURE OR ACQUISITION OF THE PRODUCTS, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT (EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES) INCLUDING WITHOUT LIMITATION, LIABILITY FOR LOSS OF
USE, LOSS OF WORK IN PROGRESS, DOWN TIME, LOSS OF REVENUE OR PROFITS, FAILURE TO
REALIZE SAVINGS, LOSS OF PRODUCTS OR OTHER USE OR ANY LIABILITY TO A THIRD PARTY
ON ACCOUNT OF SUCH LOSS OF PRODUCTS, OR FOR ANY LABOR OR ANY OTHER EXPENSE,
DAMAGE OR LOSS OCCASIONED BY SUCH PRODUCT, EXCEPT TO THE EXTENT ARISING OUT OF A
PARTY’S BREACH OF ITS CONFIDENTIALITY AND NON-USE OBLIGATIONS HEREUNDER OR A
PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 11.4 OF THIS AGREEMENT. EXCEPT
IN THE CASE OF A CLAIM FOR THIRD PARTY INDEMNIFICATION UNDER SECTION 11.4(B) OF
THIS AGREEMENT, SEASPINE’S LIABILITY IN THE AGGREGATE INCLUDING THE LIABILITY OF
SEASPINE’S DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND AFFILIATES, WITH RESPECT
TO PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT AND ANY SEASPINE PRODUCTS OR
OTHER ITEMS FURNISHED UNDER THIS AGREEMENT (WHETHER IN TORT, CONTRACT OR
OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE WHETHER ACTIVE, PASSIVE OR
IMPUTED OR STRICT LIABILITY OF SEASPINE) SHALL IN NO EVENT EXCEED ONE MILLION
DOLLARS ($1,000,000).

11.4 Indemnity.

 

  a. Integra shall indemnify and defend SeaSpine and its affiliates and their
respective directors, officers, members, employees, counsel, agents and
representatives and the successors and permitted assigns of any of the foregoing
(the “SeaSpine Indemnitees”) and hold the SeaSpine Indemnitees harmless from and
against any and all claims, demands, actions, liabilities, damages, losses ,
judgments, costs or expenses (including interest and penalties and reasonable
attorneys’ fees and professional fees and expenses of litigation) (collectively,
“Claims”) of third parties to the extent arising out of, in connection with, or
resulting from (i) the marketing, sale, distribution, use or promotion of the
Products after title has passed to Integra hereunder, except to the extent such
claims result from a breach of the warranty set forth in Section 9.1(a)(ii);
(ii) the bodily injury, property damage or any other damages or injury caused in
whole or in part, by any use of the Product, except to the extent such claims
result from a breach of the warranty set forth in Section 9.1(a)(ii);
(iii) Integra’s breach of any representation, warranty or covenant contained in
this Agreement; or (iv) the negligence or willful misconduct of Integra, in each
case except to the extent SeaSpine is obligated to indemnify Integra with
respect to such claim under the Microfib Supply Agreement.

 

16



--------------------------------------------------------------------------------

  b. SeaSpine shall indemnify, defend and hold harmless Integra and its
affiliates and their respective directors, officers, members, employees,
counsel, agents and representatives and the successors and permitted assigns of
any of the foregoing (the “Integra Indemnitees”) and hold the Integra
Indemnitees harmless from and against any and all Claims of third parties to the
extent arising out of, in connection with, or resulting from (i) the negligence
or willful misconduct of SeaSpine, except to the extent that Integra is
obligated to indemnify SeaSpine for any of the foregoing third party Claims as
provided in Section 11.4(a) (including those third party Claims caused, in whole
or in part, by the negligence or willful misconduct of Integra), (ii) the bodily
injury, property damage or any other damages or injury caused in whole or in
part, by any use of the Product, to the extent resulting from a breach of the
warranty set forth in Section 9.1(a)(ii); or (iii) any claims relating to the
misappropriation or infringement of third party intellectual property rights
relating to the Products (other than with respect to any Integra intellectual
property rights licensed hereunder), in each case except to the extent Integra
is obligated to indemnify SeaSpine with respect to such claim under the Microfib
Supply Agreement.

 

  c. In any case in which claims arise out of or are caused by both Integra’s
negligence and SeaSpine’s negligence, a comparative negligence standard shall
apply with respect to the Parties’ enumerated obligations under this Section
11.4.

 

  d.

A Party that intends to claim indemnification under this Agreement (the
“Indemnitee”) for third party Claims shall promptly notify the other Party (the
“Indemnitor”) in writing of such Claim in respect of which the Indemnitee or its
affiliates, directors, officers, members, employees, counsel, agents or
representatives intends to claim such indemnification, and the Indemnitor, at
its cost and expense, shall have the right to participate in, and to the extent
the Indemnitor so desires, to assume the defense thereof with counsel mutually
satisfactory to the Parties; provided, however, that an Indemnitee shall have
the right to retain its own counsel, with the fees and expenses to be paid by
the Indemnitor, if such Indemnitee’s outside counsel advises that representation
of such Indemnitee by the counsel retained by the Indemnitor would be
inappropriate due to actual or potential conflicts of interests between such
Indemnitee and the other Party represented by such counsel in such proceeding.
The Indemnitor shall control the defense and/or settlement of any such Claims,
and this indemnity agreement shall not apply to amounts paid in connection with
any Claims if such payments are made by the Indemnitee without the consent of
the Indemnitor; provided, however, that the Indemnitor shall not enter into any
settlement that admits fault, wrongdoing or damages without the Indemnitee’s
written consent, such consent not to be unreasonably withheld, delayed or
conditioned. For clarity, any Claims that relate solely to the payment of
monetary damages may be settled or otherwise disposed of on such terms as the
Indemnitor,

 

17



--------------------------------------------------------------------------------

  in its sole discretion, shall deem appropriate. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
Claim, if and to the extent prejudicial to its ability to defend such Claim,
shall to such extent relieve such Indemnitor of any liability to the Indemnitee
under this Section 11.4. At the Indemnitor’s request and expense, the Indemnitee
and its employees and agents shall reasonably cooperate with the Indemnitor and
its legal representatives in the investigation of any Claims covered by this
indemnification and provide full information with respect thereto.

12. MISCELLANEOUS:

12.1 Independent Contractors. This Agreement shall not constitute, and is not
intended to constitute, either Party as an employee, agent, partner or legal
representative of the other Party for any purpose, or give either Party any
right to supervise or direct the functions of the other Party. Neither Party
shall have authority to act for or obligate the other Party in any way or to
extend any representation or warranty on behalf of the other Party. Each Party
agrees to perform under this Agreement solely as an independent contractor and
neither Party shall have any right, power, or authority, nor shall they
represent themselves as having any authority to assume, create, or incur any
expense, liability or obligation, express or implied, on behalf of the other
Party, or otherwise act as an agent for the other Party for any purpose. Each
Party agrees not to permit its employees or agents to do anything that might be
construed or interpreted as acts of the other Party.

12.2 Integration. This Agreement, including its Exhibits, sets forth all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties and supersedes all prior discussions,
negotiations and agreements between the Parties concerning the subject matter
hereof. Integra and SeaSpine agree that nothing in any Integra purchase order or
other document submitted pursuant to this Agreement shall in any way modify or
add to the terms and conditions set forth in this Agreement (except for
identification of the Products, quantity and delivery date consistent with this
Agreement). Except as expressly set forth in this Agreement, no subsequent
modification or addition to this Agreement shall be binding upon the Parties
unless reduced to writing and signed by the respective authorized officers of
the Parties.

12.3 Waiver. SeaSpine’s failure to strictly enforce any term or condition stated
herein or exercise any right arising hereunder shall not constitute a waiver of
SeaSpine’s right to enforce such terms or conditions or exercise such right
thereafter. All of I SeaSpine’s rights and remedies against Integra with regard
to this Agreement are cumulative and are in addition to any other rights and
remedies Integra may have at law or in equity. No waiver by either Party of any
condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term.

12.4 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties, and their respective successors and permitted assigns.
Neither Party may transfer or assign this Agreement, in whole or in part,
without the prior written consent of the other Party, except that either Party
may transfer or assign this Agreement, in whole or in part, without the

 

18



--------------------------------------------------------------------------------

prior written consent of the other Party, to any affiliate and to any successor
to substantially all of its business or assets to which this Agreement relates,
whether by merger, sale of assets, sale of stock, reorganization or otherwise,
without the consent of the other Party.

12.5 Severability. If any provisions of this Agreement should be or become fully
or partly invalid or unenforceable for any reason whatsoever or violate any
applicable Law, this Agreement is to be considered divisible as to such
provision and the Parties shall negotiate in good faith a valid or enforceable
substitute provision that most nearly reflects the original intent of the
Parties and all other provisions hereof shall remain in full force and effect.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity or subject so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting and reducing it or them, so as to
be enforceable to the maximum extent compatible with the applicable Law as it
shall then appear.

12.6 Force Majeure. Except with respect to the payment of money, neither Party
shall be liable for any failure or delay in performance under this Agreement if
either Party is prevented from performing any of its obligations hereunder due
to any cause which is beyond the non- performing Party’s reasonable control,
including, without limitation, fire, explosion, earthquake, flood, acts of war,
terrorism, or other acts of God; acts, regulations or laws or application
thereof;, war or civil commotion; strike, lock-out or labor disturbances; or
failure of public utilities or common carrier, embargo or other governmental
action or request, equipment failure, shortage of raw materials or inability to
obtain labor, fuel, materials supplies or power at reasonable prices (a “Force
Majeure Event”), such non-performing Party shall promptly give notice thereof to
the other Party and shall use reasonable commercial efforts to cure or correct
any such Force Majeure Event and to resume performance of its affected
obligations as soon as possible.

12.7 Choice of Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New Jersey without reference to its conflict of laws provisions. In the event of
a dispute arising from this Agreement the Parties agree that the state and
federal courts of the State of New Jersey shall have exclusive jurisdiction over
any litigation or proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12.8 Survival. Any provision of this Agreement that contemplates performance or
observance subsequent to any termination or expiration of this Agreement (in
whole or in part) shall survive any termination or expiration of this Agreement
(in whole or in part, as applicable) and continue in full force and effect.
Without limiting the foregoing, Articles 7, 8, 10, 11 and 12 and Sections 4.3
and 4.4 of this Agreement shall survive the expiration or termination of this
Agreement.

12.9 Section Headings. Section headings herein are for convenience only, are not
part of the terms and conditions and shall not affect their interpretation.

 

19



--------------------------------------------------------------------------------

12.10 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party irrespective of which Party may be deemed to have authored the
ambiguous provision.

12.11 Counterparts. This Agreement may be executed in any number of
counterparts, or facsimile or .pdf scanned versions, each of which shall be
considered to be an original instrument and to be effective as of the Effective
Date.

(Signature Page Follows)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

INTEGRA LIFESCIENCES CORPORATION By:

/s/ Peter J. Arduini

Name:

Peter J. Arduini

Title:

President and Chief Executive Officer

SEASPINE ORTHOPEDICS CORPORATION By:

/s/ Keith C. Valentine

Name: Keith C. Valentine Title:

Chief Executive Officer

Signature Page – DBM and OS Supply Agreement